         Case 1:18-cv-02921-JMF Document 656 Filed 10/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                           Plaintiffs,

              v.

  UNITED STATES DEPARTMENT                             CIVIL ACTION NO. 1:18-cv-2921 (JMF)
  OF COMMERCE; et al.,

                           Defendants.



   NOTICE OF MOTION OF WITHDRAWAL OF APPEARANCE OF VALERIE M.
                                 NANNERY
     PLEASE TAKE NOTICE that, upon the accompanying declaration and pursuant to Local

Civil Rule 1.4, Valerie M. Nannery respectfully moves this Court for permission to withdraw her

appearance in the above-captioned case on behalf of Plaintiff the District of Columbia. PLEASE

TAKE FURTHER NOTICE that attorney Kathleen Konopka of the Office of the Attorney

General for the District of Columbia will be counsel of record for Plaintiff the District of

Columbia in this action.


       DATED:          October 10, 2019
                       Washington, District of Columbia

                                                      Respectfully submitted,

                                                      KARL A. RACINE
                                                      Attorney General for the District of
                                                      Columbia


                                                      By: /s/ Valerie M. Nannery_____________
                                                      Valerie M. Nannery
                                                      Assistant Attorney General
                                                      Office of the Attorney General for the
                                                      District of Columbia
                                                      441 4th Street, N.W., Suite 630 South
        Case 1:18-cv-02921-JMF Document 656 Filed 10/10/19 Page 2 of 2



                                          Washington, DC 20001
                                          Phone: (202) 442-9596
                                          valerie.nannery@dc.gov

Service on all counsel by ECF




                                      2
           Case 1:18-cv-02921-JMF Document 656-1 Filed 10/10/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

   STATE OF NEW YORK, et al.,

                          Plaintiffs,

                v.

   UNITED STATES DEPARTMENT                            CIVIL ACTION NO. 1:18-cv-2921 (JMF)
   OF COMMERCE; et al.,

                          Defendants.


                       DECLARATION OF VALERIE M. NANNERY

I, Valerie M. Nannery, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           1.   I submit this declaration in support of my motion seeking permission from the

Court to withdraw my appearance in the above-captioned matter.

           2.   I am leaving employment of the Office of the Attorney General for the District of

Columbia and, therefore, I will no longer be able to represent Plaintiff the District of Columbia

in this matter. Attorney Kathleen Konopka will continue to be counsel of record for Plaintiff the

District of Columbia in this action.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.



    Executed on this 10th day of October, 2019



                                             /s/ Valerie M. Nannery____________________
                                             Valerie M. Nannery


                                                 3
        Case 1:18-cv-02921-JMF Document 656-2 Filed 10/10/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.

  UNITED STATES DEPARTMENT                             CIVIL ACTION NO. 1:18-cv-2921 (JMF)
  OF COMMERCE; et al.,

                          Defendants.


 [PROPOSED] ORDER TERMINATING APPEARANCE OF VALERIE M. NANNERY

       WHEREAS, the Court has reviewed the motion of Valerie M. Nannery seeking leave to

withdraw as an attorney of record in this matter, as well as her declaration in support thereof;

       IT IS HEREBY ORDERED THAT the appearance of Valerie M. Nannery in this

matter is terminated;

       IT IS FURTHER ORDERED THAT the Clerk of Court shall remove Ms. Nannery

from the docket sheet in this matter.

       IT IS SO ORDERED

Dated: October ___, 2019
New York, New York
                                        _______________________________
                                        HON. JESSE M. FURMAN
                                        United States District Judge




                                                 4
